Name: COMMISSION REGULATION (EC) No 1885/97 of 26 September 1997 amending Regulation (EC) No 1777/97 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: trade policy;  cooperation policy;  plant product;  America
 Date Published: nan

 27. 9 . 97 EN Official Journal of the European Communities L 265/75 COMMISSION REGULATION (EC) No 1885/97 of 26 September 1997 amending Regulation (EC) No 1777/97 on the supply of cereals as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid manage ­ ment and special operations in support of food security ('), and in particular Article 24 ( 1 ) (b) thereof, sake of clarity, lot C should be cancelled and the quantity concerned included in lot B, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1777/97 is hereby amended as follows: 1 . lot C is cancelled . 2 . lot B is replaced by the lot B given in the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Whereas Commission Regulation (EC) No 1777/97 (2) issued an invitation to tender for the supply, as food aid, of cereals; whereas a number of conditions laid down in the Annex to the said Regulation, in particular the de ­ livery stage for lot C should be amended; whereas, for the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 September 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 166, 5 . 7. 1996, p. 1 . (2) OJ L 252, 16 . 9 . 1997, p. 1 . Official Journal of the European CommunitiesL 265/76 I EN I 27. 9 . 97 ANNEX 'LOT B 1 . Operation No ('): 228/96 (Bl ); 18/97 (B2) 2. Programme: 1996 and 1997 3 . Recipient (2): WFP (World Food Programme), via Cristoforo Colombo 426, 1-00145 Roma (tel .: (39 6) 5228 2988 ; fax : 5228 2844/3 ; telex : 626675 WFP I) 4. Representative of the recipient: to be designated by the recipient 5 . Place or country of destination : Bolivia 6 . Product to be mobilized : common wheat 7 . Characteristics and quality of the goods (3) (5): see OJ C 114, 29 . 4 . 1991 , p. 1 ( II.A ( l)(a)) 8 . Total quantity (tonnes): 9 612 9. Number of lots : one in two parts (Bl : 4 612 tonnes; B2: 5 000 tonnes) 10 . Packaging and marking (6) Q: see OJ C 267, 13 . 9 . 1996, p. 1 ( 1.0A ( l)(c), (2)(c) and (B)(3)) see OJ C 114, 29 . 4. 1991 , p. 1 ( II.A (3)) Language to be used for the marking: Spanish 11 . Method of mobilization : the Community market 12. Stage of supply: free at destination 13 . Port of shipment:  14. Port of landing specified by the recipient:  15. Port of landing :  16 . Address of the warehouse and, if appropriate, port of landing: WFP warehouse, Elalto 1 7 . Period for making the goods available at the port of shipment were the supply is awarded at the port of shipment stage: 10  23. 11 . 1997 18 . Deadline for the supply: 4 . 1 . 1998 19 . Procedure for determining the costs of supply: invitation to tender 20 . Date of expiry of the period allowed for submission of tenders: 14 . 10 . 1997 ( 12 noon (Brussels time)) 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders : 28 . 10 . 1997 ( 12 noon (Brussels time)) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24 . 11  7. 12. 1997 (c) deadline for the supply: 18 . 1 . 1998 22. Amount of tendering security: ECU 5 per tonne 23. Amount of delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de 1 aide alimentaire, Attn Mr T. Vestergaard, bÃ ¢timent Loi 130, bureau 7/46, rue de la Loi/Wetstraat 200, B- 1 049 Brussels (telex : 25670 AGREC B; fax : (32 2) 296 70 03 / 296 70 04 (exclusively)) 25 . Refund payable on application by the successful tenderer (4): refund applicable on 30 . 9 . 1997, fixed by Commission Regulation (EC) No 1699/97 (OJ L 239 , 30. 8 . 1997, p. 24)'